Citation Nr: 0929765	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for hallux valgus with bunionectomy and osteotomy of the left 
foot.

2. Entitlement to an initial rating higher than 10 percent 
for hallux valgus with bunionectomy and osteotomy of the 
right foot.

3. Entitlement to an initial compensable rating for 
hammertoes of the left second, third, fourth, and fifth toes.

4. Entitlement to an initial compensable rating for 
hammertoes of the right second, third, fourth, and fifth 
toes.

5. Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1981 to December 1984, from December 1995 to 
September 1996, and from December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2006, in March 2007, 
and in January 2008 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In a statement in September 2008, the Veteran raised claims 
of service connection for knee and leg disabilities secondary 
to the service-connected foot disabilities, which are 
referred to the RO for appropriate development.

In May 2009, the Veteran submitted additional evidence in 
support of her claim for increase for the left foot 
disability and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

The claims for increase for the left and right foot 
disabilities are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.



FINDING OF FACT

Since the effective date of the grant of service connection, 
posttraumatic stress disorder does not produce occupational 
and social impairment with deficiencies in most areas, such 
as family relations, judgment, thinking, or mood, under the 
General Rating Formula for Mental Disorders, and the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV do not more nearly  approximate or 
equate to occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood under the General Rating Formula 
for Mental Disorders.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in January 2005 and in March 2006 on the underlying 
claim of service connection.  Where, as here, service 
connection has been granted and the initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable on the claim for an initial higher 
rating for posttraumatic stress disorder.  Dingess, 19 Vet. 
App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records and has 
afforded the Veteran VA examinations in May 2005 and January 
2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in May 2005, the Veteran complained 
suicidal ideation, sleep disturbance, crying spells, social 
isolation, hypervigilance to noise, flashbacks, and 
irritability, following her return from Iraq.  As for 
suicidal ideation, she dismissed the idea because of her 
children and grandchildren.  As for family, the Veteran was 
divorced and she had two adult sons and three grandchildren.  
She stated that she had a good relationship with her son and 
grandchildren.  She did state that she has conflicts with her 
family of origin.  It was noted that the Veteran was able to 
take care of activities of daily living, but she had no 
recreational activities or social support.  At the time of 
the examination, she was employed, but was still on leave 
from her employer due to her deployment to Iraq.  The Veteran 
indicated that before her deployment to Iraq she had no 
difficulties with her employer or co-workers.



The Veteran was described as neatly dressed and groomed.  Her 
affect was constricted.  She was oriented.  She appeared 
candid and spontaneous.  There was some evidence of 
psychomotor retardation in her speech and movements, but her 
speech was clear, coherent, and goal directed.  She 
maintained good eye contact.  Memory and concentration were 
adequate and there was no evidence of thought or perceptional 
disturbance.

The diagnosis was posttraumatic stress disorder and the 
Global Assessment of Functioning (GAF) score was 45.  The VA 
examiner also characterized PTSD as moderate to severe.

VA records show that from 2005 to 2008 the Veteran was on 
medication for insomnia. 

VA records, dated from April 2005 to November 2006, disclose 
that when the Veteran initially returned from deployment to 
Iraq she lived with her aunt after previously having lived on 
her own for over 20 years.  She expressed difficulty in 
returning to civilian life.  In May 2005, she stated that she 
did not look forward to returning to work and that she had a 
hard time dealing with people who treated her as if she had 
been on vacation rather than in combat.  On the other hand, 
the Veteran stated she was more grateful about life and more 
aware of the small things.  By the end of the month, the 
Veteran had moved and she was happy living alone.  In June 
2005, she had returned to work where they gave her a welcome 
back party and assigned her light work for the first week.  
After a few more weeks, however, she felt overwhelmed and she 
cried easily and also experienced frustration because she 
forgot things.  

In July 2005, the Veteran stated she could recognized when 
she was getting stressed and she worked at taking everything 
one day at a time.  She no longer had frequent crying spells, 
but she did report a minor outburst at work.  In October 
2005, the Veteran reported she was more sociable and in 
November 2005 she received a good evaluation from her 
employer.  

In February 2006, the Veteran had also returned to school.  
She did report problems with her family concerning her mother 
because her siblings would not help care for the mother and 
believed the Veteran should provide for the mother.  In April 
2006, the Veteran planned to transfer to the Air Force 
Reserves.

In November 2006, the Veteran expressed disappointment about 
her return from deployment.  Despite two grown children and 
five siblings who lived nearby, none of them met her on her 
return and she had to ask another service person for a ride 
home.  In addition, her children did nothing to celebrate her 
return, but they did ask her to babysit.  Work was stressful.  
Her co-workers had been less than understanding and her 
superiors denied her the opportunity to take a refresher 
training course.  After foot surgery in November 2006 and in 
December 2006, the Veteran returned to work, but felt 
disconnected from her co-workers and relations with family 
members remained distant.

In February 2007, the Veteran learned that she could not join 
the Air Force Reserve because of her foot disabilities and 
she was considering a return to school.

On a VA mental health assessment in May 2007, the Veteran 
described a strong suicidal thought which scared her.  She 
still had crying spells and memory problems, which she 
compensated for by avoiding people and events.  She also had 
issues trusting people and reported depression, anxiety, and 
insomnia.

In December 2007, a social worker at a Veteran Center 
reported that the Veteran had difficulty concentrating at 
work and fitting in socially.  The Veteran preferred to 
isolate and was more comfortable by herself.  She had 
difficulty trusting others and establishing relationships.  
Her symptoms seemed to increase depending on her stress level 
at work.  Although she had reacted well with therapy, her 
PTSD symptoms continued.

On VA examination in January 2008, the Veteran described 
difficulty sleeping, nightmares about combat 4 times a month, 
intrusive thoughts about twice a week, irritability, anxiety, 
emotional blunting, startle response to noise, and avoidance 
of war programs and news about Iraq.  

The Veteran indicated that she did not like to go out and she 
isolated herself from other people, rarely going out of her 
house.  She stated that in crowds, she is on guard.  She 
stated that her mother, who had health problems, had moved in 
with her.  As for occupational history, the Veteran worked as 
a representative dealing with the public and had difficulty 
dealing with the stressors of the job.  She stated that she 
continued to miss work, but not as much as she had.  She 
stated that she isolated herself from her co-workers.  She 
did perform her activities of daily living routinely and 
independently, and she was not interested in having any 
relationships.

On mental status examination, the Veteran was alert and 
oriented.  Insight and attention was adequate.  She had a 
blunted affect and was on the verge of crying several times, 
but her speech was spontaneous, fluent, grammatical, and free 
of paraphrasia.  The Veteran was logical, goal directed, and 
without evidence of suicidal or homicidal ideation.  She 
reported dysphoria, crying, anergia, and intermittent 
feelings of hopelessness and helplessness.  The examiner 
noted no pressured speech, grandiosity, irritability, or 
restlessness.  The examiner also determined that immediate, 
recent and remote memory were all within normal limits.  The 
GAF score was 50.  The examiner commented that the Veteran's 
clinical presentation was better than at the time of the VA 
examination in May 2005.  In his opinion, the Veteran had 
moderate to severe impairment in social and occupational 
functioning, but overall the level of disability was 
moderate.

In May 2009, the Veteran explained that she was a service 
representative for a federal agency, a position she held 
before deployment, and she dealt with the public, including 
irate citizens.  She felt she had to go beyond what a normal 
person would do to handle her job because of PTSD and 
symptoms of irritability.  She emphasized her long and short 
term memory problems, although she stated her memory does 
eventually return.  She stated that she received a promotion, 
but later than expected and people with less time were 
promoted ahead of her.  



The Veteran stated that she has tried to establish 
relationships, but she stays alone most of the time, but she 
does go out to movies and dinners with some friends.  She 
stated that she started taking computer classes and, although 
she had to push herself more, she has a "B" average.

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Posttraumatic stress disorder is rated as 50 percent 
disabling under a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 50 percent are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The symptoms of Diagnostic Code 9411 are not an exclusive or 
exhaustive list, rather the symptoms are an example of the 
symptoms that would justify the rating.  VA must also 
consider all symptoms that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV), pertaining to the diagnosis of post- 
traumatic stress disorder.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

A GAF score from 41 to 50 represents any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A score of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Analysis

Clearly, the Veteran's PTSD has caused occupational and 
social impairment to the point where she has difficulty in 
establishing and maintaining effective work and social 
relationships, but not to a level where she is unable to 
establish and maintain effective relationships due to 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

The record shows after her deployment to Iraq the Veteran 
return to her former job as a service representative at a 
federal agency and she has been promoted once although not as 
quickly as she expected even though she was well qualified.  
And although she remains isolated from her co-workers and 
misses some work, she is able to keep and maintain her job.  
As for social relationships, she is divorced, but her divorce 
preceded her deployment to Iraq and the onset of PTSD.  

As for family, although there is evidence she remains 
isolated, she has taken the responsibility to care for her 
mother.  And while it takes effort, the Veteran has 
successfully returned to school.  And she has not displayed 
any deficiency in judgment or thinking or mood. 



As for sleep disturbance, suicidal ideation, irritability, 
and memory problems, the symptoms have not resulted in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood as explained above. 

As for reconciling the reports of VA examination into a 
consistent disability picture, posttraumatic stress disorder 
has been assigned GAF scores of 45 to 50, which are in the 
range of 41 to 50, indicative of serious impairment in social 
and occupational functioning, for example, unable to keep a 
job.  But as is shown, the Veteran has maintained her job 
since she returned from Iraq, and deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood have not been demonstrated as the VA examiner 
expressed the opinion that Veteran's overall level of 
disability was moderate in degree, which is consistent with 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships, which 
are encompassed in the 50 percent rating.

As for symptoms associated with the diagnosis of 
posttraumatic stress disorder in DSM-IV, but not listed in 
Diagnostic Code 9411, such as nightmares, intrusive thoughts, 
startle response, hypervigilance, and avoidance of news about 
Iraq, these symptoms also result in reduced reliability and 
productivity, but do not more nearly approximate or equate to 
the criteria for a 70 percent rating, namely, occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
higher rating for more severe symptoms.  For these reasons, 
the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An initial rating higher than 50 percent for posttraumatic 
stress disorder is denied.


REMAND

On the claims for increase for the disabilities of the feet, 
the Veteran argues that the ratings do not accurately 
compensate her for the degree of overall functional loss of 
the feet. 

The record shows that the Veteran had three surgeries on the 
left foot and two surgeries on the right foot.  And in May 
2009 she testified that she was in constant in pain and she 
could not wear many types of shoes because of the foot 
problems. 

As there is question about the adequacy of the ratings, a 
reexamination is needed to determine the current severity of 
the disabilities.  38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA records since 
September 2008.

2. Afford the Veteran an examination of 
the feet to determine the current level 
of impairment.  The claims folder 
should be made available to the 
examiner for review.

The examiner is asked to describe 
whether the functional loss due to 
hallux valgus and the hammertoe 
deformities met any of the following 
criteria: 

a). Objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use 
accentuated, indication of swelling on 
use, and characteristic callosities, 
bilateral or unilateral; or, 

b). All toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, 
and marked tenderness under metatarsal 
heads, bilateral or unilateral; or, 

c). All toes, including the great toe, 
hammertoes, bilateral or unilateral; 
or, 

d). Whether the findings result in 
moderately severe or severe functional 
impairment of the foot, bilateral or 
unilateral.

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
provide the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


